DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13, 26, and 39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for quantum and digital computers, does not reasonably provide enablement for a computer capable of providing global gates.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. Appropriate correction is required.



The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 26, and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 13, 26, and 39 comprise the claim language “computer capable of providing global gates” which is unclear because a computer capable of providing the global gates may be a digital computer of any type.  Therefore, the boundaries of the claim limitation cannot be ascertained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-39 are rejected on the ground of nonstatutory double patenting over claims 1-5, 7, 9-11, 16, and 17-24,  of U.S. Patent No. 10,776,544 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 1-9, 14-21, 24, 27-35, and 37 comprise the computer readable medium, computer-implemented method, and system for optimizing a quantum circuit having all the claim language that is claimed in claims 1-5, 7, 9-11, 16, and 17-24,  of U.S. Patent No. 10,776,544.  Therefore, if allowed, the claims 1-9, 14-16, 19-21, 24, 27-35, and 37 would extend the right to exclude already granted in the patent.  
Claims 10-13, 22-23, 25-26, 36, and 38-39 are also rejected by virtue of their dependence upon a rejected claim.
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 14-19, and 28-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Babbash (2016/0283857).

As for claims 1-6, 14-19, and 28-32, Babbush discloses the invention as claimed, including:

1. A computer-readable medium storing executable instructions for optimizing a quantum circuit that, upon execution, cause a digital computing processor to perform functions comprising: 
receiving one or more parameters for simulation of evolution of at least one quantum state of a chemical entity to be simulated [Figure 2; abstract; paragraphs 0008, 0026-0028, 0035-0036, 0039, 0048-0049]; 

performing one or more operations to minimize quantum resources to be used for the generated quantum circuit based on the one or more parameters [Figure 2; abstract; paragraphs 0008, 0026-0028, 0035-0036, 0039, 0048-0049]; and 
placing quantum resources among one or more elementary logical units (ELUs) [Figure 2; abstract; paragraphs 0008, 0026-0028, 0035-0036, 0039, 0048-0049] based on any one or more of: 
frequency of occurrence of the quantum resources in the generated quantum circuit, order of occurrence of the quantum resources in the generated quantum circuit, connectivity parameters between one or more quantum resources, efficiency of gates between specific quantum resources, quality of gates between specific quantum resources or a combination thereof [Figure 2; abstract; paragraphs 0008, 0026-0028, 0035-0036, 0039, 0048-0049, 0087, 0090, 0065 – especially paragraphs 000027, 0008, 0087, 0090, 0065].  
2. The computer-readable medium of claim 1, wherein the chemical entity includes any one or more of: atoms, molecules, ions and subatomic particles, wherein the subatomic particles are free, bound or localized [Figure 2; abstract; paragraphs 0008, 0026-0028, 0035-0036, 0039, 0048-0049].  
3. The computer-readable medium of claim 1, wherein generating a quantum circuit for simulation of evolution of the at least one quantum state of the chemical entity comprises: 

deriving fermionic Hamiltonian for the chemical entity [Figure 2; abstract; paragraphs 0008, 0026-0028, 0035-0036, 0039, 0048-0049, 0087, 0090, 0065], and 
transforming fermionic Hamiltonian to a qubit Hamiltonian using one or more transformation algorithms [paragraph 0050], wherein the one or more transformation algorithm comprises any one or more of: Jordan-Wigner transformation, Parity transformation and Bravyi-Kitaev transformation [paragraphs 0018 0028, 0039, abstract, 0009, as well as cited in claim 1 - Figure 2; abstract; paragraphs 0008, 0026-0028, 0035-0036, 0039, 0048-0049, 0087, 0090, 0065 ].  
4. The computer-readable medium of claim 1, wherein the one or more operations to minimize quantum resources include any one or more of term merging, re-embedding quantum resources and merge-sorting [0028 – wherein the mapping is a merging, re-embedding, and/or merge-sorting of resources].  
5. The computer-readable medium of claim 1, wherein the one or more parameters for simulation of evolution of at least one quantum state of a chemical entity to be simulated include any one or more of: 
atomic information for the chemical entity, error tolerance for the quantum circuit, maximum number of gates permitted for the quantum circuit, maximum number of qubits permitted for the quantum circuit, and maximum duration of time allowed for the simulation [0007, 0039, 0035-0036].  


Claims 14-19, and 28-32 are directed to computer implemented method, and system claims that are commensurate in scope to claims 1-6, and are rejected for reasons set forth supra.


The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to disclose either singularly or in combination the invention as claimed, including:
7. The computer-readable medium of claim 6, wherein the gate scheduling for quantum computations is achieved by connecting one or more quantum resources from different ELUs, wherein the quantum resources are connected by a qubit communication bus including shuttling of the quantum resources.  
8. The computer-readable medium of claim 6, wherein the gate scheduling and parallel processing of quantum computations is achieved by connecting one or more quantum resources from different extended elementary logical units (EELUs) via optical cross connect to generate at least one entangled ion pair between a pair of EELUs.  
9. The computer-readable medium of claim 8, wherein the number of quantum resources in each ELU, the number of ELUs in each EELU and the number of EELUs 
10. The computer-readable medium of claim 1, wherein the one or more ELUs are formed by jump-type implementation or step-type implementation of the Hamiltonian evolution.  
11. The computer-readable medium of claim 1, wherein the one or more ELUs and the extended EELUs are part of an ion-trap quantum computer.  
12. The computer-readable medium of claim 1, wherein one or more global gates are used to further minimize quantum resources to be used for the generated quantum circuit based on the one or more parameters.  
13. The computer-readable medium of claim 12, wherein the one or more global gates to further minimize quantum resources are provided by an ion-trap quantum computer or a computer capable of providing global gates.  

Claims 20-26, and 33-39 comprise similar limitations as claims 7-13, and comprise similar allowable subject matter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY WHITMORE whose telephone number is (571)272-1685.  The examiner can normally be reached on M-F 7:30AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACY WHITMORE/Primary Examiner, Art Unit 2851                                                                                                                                                                                                        May 13, 2021